Exhibit 10.2

AMENDMENT NO. 1

TO TERM LOAN CREDIT AGREEMENT

This AMENDMENT NO. 1 TO TERM LOAN CREDIT AGREEMENT (this “Amendment”) dated as
of October 9, 2013, is among TOWERS WATSON & CO., a Delaware corporation (the
“Company”), BANK OF AMERICA, N.A., in its capacity as administrative agent for
the Lenders (as defined in the Term Loan Credit Agreement described below) (in
such capacity, the “Administrative Agent”), and each of the Lenders party
hereto.

W I T N E S S E T H:

WHEREAS, the Company, the Administrative Agent and the Lenders have entered into
that certain Term Loan Credit Agreement dated as of June 1, 2012 (as hereby
amended and as from time to time further amended, supplemented, restated,
amended and restated or otherwise modified, the “Term Loan Agreement”;
capitalized terms used in this Amendment not otherwise defined herein shall have
the respective meanings given thereto in the Term Loan Agreement), pursuant to
which the Lenders provided a term loan facility to the Company;

WHEREAS, each of the Subsidiary Guarantors has entered into the Subsidiary
Guaranty pursuant to which it has guaranteed the obligations of the Company
under the Term Loan Agreement and the other Loan Documents;

WHEREAS, the Company has requested that the Administrative Agent and the Lenders
amend the Term Loan Agreement as set forth herein, and the Administrative Agent
and the Lenders signatory hereto are willing to effect such amendment on the
terms and conditions contained in this Amendment.

NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. Amendment to Term Loan Agreement. Subject to the terms and conditions set
forth herein, Section 7.05(g)(iii) of the Term Loan Agreement is hereby amended
by deleting the reference therein to “5%” and inserting “10%” in lieu thereof.

2. Effectiveness; Conditions Precedent. The effectiveness of this Amendment is
subject to (a) the Administrative Agent’s receipt of counterparts of this
Amendment duly executed by the Company, Lenders constituting Required Lenders
and the Administrative Agent and (b) no Event of Default or Default having
occurred and being continuing.

3. Representations and Warranties. In order to induce the Administrative Agent
and the Lenders to enter into this Amendment, the Company represents and
warrants to the Administrative Agent and the Lenders as follows:

(a) At the time of and immediately after giving effect to this Amendment, the
representations and warranties of the Company set forth in Article V of the Term
Loan Agreement shall be true and correct in all material respects on and as of
the date hereof except that (i) if a qualifier relating to materiality, Material
Adverse Effect or a similar concept applies, such representation shall be true
and correct in all respects, (ii) to the extent that such representations and
warranties specifically refer to an earlier date, in which case they were true
and correct as of such earlier date, and (iii) for the purposes of this
Amendment, the representations and warranties contained in Sections 5.05(a) and
(b) of the Term Loan Agreement shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01 of the Term Loan Agreement.

(b) This Amendment has been duly executed and delivered by the Company. This
Amendment constitutes a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium, Debtor
Relief Laws or similar Laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

4. Entire Agreement. This Amendment, the Term Loan Agreement as amended hereby,
and the other Loan Documents (collectively, the “Relevant Documents”), sets
forth the entire understanding and agreement of the parties hereto in relation
to the subject matter hereof and supersedes any prior negotiations and
agreements among the parties relating to such subject matter. No promise,
condition, representation or warranty, express or implied, not set forth in the
Relevant Documents shall bind any party hereto, and no such party has relied on
any such promise, condition, representation or warranty. Each of the parties
hereto acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to any other party in relation to the subject matter
hereof or thereof. None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 10.01 of the Term Loan Agreement.



--------------------------------------------------------------------------------

5. Full Force and Effect of Term Loan Agreement. Except as hereby specifically
amended, modified or supplemented, the Term Loan Agreement is hereby confirmed
and ratified in all respects and shall be and remain in full force and effect
according to its terms.

6. Counterparts and Effectiveness. This Amendment may be executed in any number
of counterparts and by the different parties on separate counterparts and each
such counterpart shall be deemed to be an original, but all such counterparts
shall together constitute but one and the same Amendment. Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or
electronic delivery (including by .pdf) shall be effective as delivery of a
manually executed counterpart of this Amendment.

7. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. THIS AMENDMENT WILL BE DEEMED
TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSES SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

8. Severability. Whenever possible each provision of this Amendment shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition of invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Amendment.

9. References. All references to the “Term Loan Credit Agreement” in the Loan
Documents shall mean the Term Loan Agreement, as amended hereby.

10. Successors and Assigns. This Amendment shall be binding upon the Company,
the Lenders and the Administrative Agent and their respective successors and
assigns, and shall inure to the benefit of the Company, the Lenders and the
Administrative Agent and the respective successors and assigns of the Company,
the Lenders and the Administrative Agent.

[Signature pages follow.]

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.

 

COMPANY: TOWERS WATSON & CO. By:   /s/ Michael J. O’Boyle Name:   Michael J.
O’Boyle Title:   Treasurer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:   /s/ Liliana Claar Name:  
Liliana Claar Title:   Vice President BANK OF AMERICA, N.A., as a Lender By:  
/s/ Lisa W. Reiter Name:   Lisa W. Reiter Title:   Director HSBC BANK USA,
NATIONAL ASSOCIATION, as a Lender By:   /s/ Peter Martin Name:   Peter Martin
Title:   Vice President JPMORGAN CHASE BANK, N.A., as a Lender By:   /s/ Alicia
Schreibstein Name:   Alicia Schreibstein Title:   Vice President PNC BANK,
NATIONAL ASSOCIATION, as a Lender By:   /s/ Bremmer Kneib Name:   Bremmer Kneib
Title:   Vice President SUNTRUST BANK, as a Lender By:   /s/ David Bennett Name:
  David Bennett Title:   Director U.S. BANK, NATIONAL ASSOCIATION, as a Lender
By:   /s/ Steven L. Sawyer Name:   Steven L. Sawyer Title:   Senior Vice
President BRANCH BANKING AND TRUST COMPANY, as a Lender By:   /s/ John K. Perez
Name:   John K. Perez Title:   Senior Vice President CITIZENS BANK OF
PENNSYLVANIA, as a Lender By:   /s/ Leslie D. Broderick Name:   Leslie D.
Broderick Title:   SVP



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender By:   /s/ Mark Hogan Name:   Mark Hogan Title:  
Senior Vice President WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender By:  
/s/ Tony Sood Name:   Tony Sood Title:   Director ROYAL BANK OF CANADA, as a
Lender By:   /s/ Thomas E. Paton Name:   Thomas E. Paton Title:   Authorized
Signatory WEBSTER BANK, NATIONAL ASSOCIATION, as a Lender By:   /s/ John H.
Frost Name:   John H. Frost Title:   Vice President